Holmes, J.,
concurring in part and dissenting in part. I am in agreement with paragraph one of the syllabus here and the opinion as it relates to the law pronounced in such syllabus, but am in disagreement with the law expressed in paragraph two of the syllabus as applied to the facts in this case.
In order for the probate court to fulfill its statutory duties to protect the estate of the ward in exercising complete control over the settlement, the court had inherent power to order ex parte that the entirety of the settlement proceeds be sent to the guardian.
The probate court also has subject matter jurisdiction over the determination of attorney fees connected with such a settlement. This jurisdiction would pertain not only to the total amount of such fees, but also the approval *185of any fee apportionment among attorneys representing the guardianship estate.
In my view, jurisdiction over all of the funds, inclusive of attorney fees and their distribution, is clearly vested within the probate court by the statutes of Ohio. Accordingly, the original order of the probate court here to return all of the settlement funds was proper, and in like manner any later modification of such order, which mandated the return of only the approved split fee, would be within the in rem subject matter jurisdiction of the probate court, to be determined ex parte by such court. The law as pronounced by this court in State ex rel. Ballard v. O’Donnell (1990), 50 Ohio St.3d 182, 553 N.E.2d 650, is not applicable to the facts of this case. In the first instance, Ballard was not a probate court matter, nor did the issues or the opinion deal with a guardianship estate or the funds coming into such an estate from a settlement for a ward. Ballard dealt with a common pleas court’s entering an award of punitive damages against an attorney for a defendant corporation, which attorney had not been a party to the civil proceeding and who had never been served with process or appeared before the court in that proceeding. This court properly held in that case that no jurisdiction had ever been obtained over the person of the attorney Ballard.
Here, as the court of appeals properly found, the March 2, 1988 order was based upon an in rem proceeding. Further, the court of appeals found that any due process necessitated within this matter has been provided when the probate court notified the appellant by certified mail of the hearing to be conducted on October 25,1988. Appellant’s argument that he failed to appear because he objected to the probate court’s exercise of jurisdiction fell upon deaf ears in the appellate court. I, in like manner, am deaf to this plea. As appropriately noted by the opinion below, “ ‘One who defies the public authority and wilfully refuses his obedience does so at his peril,’ ” quoting United States v. United Mine Workers of America (1947), 330 U.S. 258, 303, 67 S.Ct. 677. 701. 91 L.Ed. 884. 918.